STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

                            DUPLANTIS                                                                     NO.        2021       CW    1443
CHRISTY              L.


VERSUS


ENCOMPASS                  PROPERTY             AND                                                       MARCH            22,        2022
CASUALTY              COMPANY              AND        ELEANOR
J.        FONDREN




                           Encompass                                              Casualty          Company,              applying           for
In        Re:                                        Property           and

                                                           writs,            32nd        Judicial               District               Court,
                           supervisory
                           Parish          of        Terrebonne,             No.     191338.




BEFORE:                    GUIDRY,              HOLDRIDGE,             AND    CHUTZ,       JJ.



            WRIT           DENIED.              Louisiana             Code     of    Civil          Procedure             article           1153
states, "[                 w] hen          the            action       or     defense          asserted              in    the        amended


petition                  or        answer           arises           out     of    the    conduct,              transaction,                 or


occurrence                      set        forth               or     attempted           to        be     set        forth           in     the

                                                     the        amendment           relates          back        to       the        date     of
original                  pleading,
                      the                                                            Furthermore,                    the         Louisiana
filing                               original                  pleading."
                          Court            has            provided           guidance               for     lower               courts        to
Supreme

determine                   whether              Article              1153     allows          an        amendment              to     relate


back            to    the           date        of    filing            of the original petition. See Ray v.
Alexandria                  Mall,           Through                 St.  Paul Property & Liability Ins., 434

So. 2d               1083,           1087 (           La.           1983).         Herein,          the         Supplemental                 and


Amending                   Petition                  for        Damages        filed           by    plaintiff/ respondent,

                      L.         Duplantis,                    satisfies           the     criteria              espoused             by     the
Christy
Supreme               Court: (             1)        that       the    amended        claim          must       arise           out    of    the

same             transaction                     or         occurrence              set        forth            in        the     original


                               2)     that           the       purported           substitute             defendant              must       have
pleading, (
received                  notice           of        the        institution           of       the       action           such        that    he

will            not        be       prejudiced                 in     maintaining          a        defense          on     the       merits,


     3)     that          the        purported                 substitute           defendant             must       know        or    should


have            known that but for a mistake concerning the                                                          identity of the
proper                                defendant,                     the     action        would           have           been        brought
                      party
against                   him,        and (          4)        that     the        purported             substitute              defendant

                                                                                                                     Accordingly,             as
must not be a wholly new or unrelated defendant.
Duplantis' s                        Supplemental                      and     Amending              Petition               for        Damages

relates               back           to    her        Original              Petition       for       Damages,              the       district

                                                          in                       defendants/ relators,                         Encompass
court                did        not        err                      denying
Property and Casualty Company' s,                                                 exception          raising              the    objection
of        prescription.



                                                                             JMG
                                                                             GH
                                                                             WRC




 COURT           OF       APPEAL,           FIRST           CIRCUIT




            DE       UTY       CLAROF                COURT
                      FOR        THE       COURT